 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       Donald Gene Barton,                              No. CV-16-00772-TUC-JAS (EJM)
10                     Petitioner,                        REPORT AND
                                                          RECOMMENDATION
11       v.
12       Charles Ryan, et al.,
13                     Respondents.
14
15
16             Petitioner Donald Gene Barton filed a pro se Petition for a Writ of Habeas Corpus
17   (“PWHC”) pursuant to 28 U.S.C. § 2254 on November 15, 2016.1 (Doc. 1). Petitioner
18   raises seven grounds for relief: (1) abuse of discretion by the trial court in applying Ariz.
19   Rev. Stat. § 13-705; (2) Ariz. Rev. Stat. § 13-3553(A)(2) is unconstitutionally vague as
20   applied to Petitioner’s case; (3) double jeopardy; (4) abuse of discretion by the trial court
21   in applying Ariz. Rev. Stat. § 13-705, thereby denying the defense of res judicata; (5) Ariz.
22   Rev. Stat. § 13-3553(A)(2) is overly vague and unconstitutional as applied to Petitioner’s
23   case; (6) ineffective assistance of trial counsel; and (7) abuse of discretion by the trial court
24   for refusing to hear Petitioner’s motion that Ariz. Rev. Stat. § 13-705 does not apply to his
25   case. Respondents filed an Answer contending that the PWHC is untimely, and further that
26   all of Petitioner’s claims are procedurally barred by lack of exhaustion or procedural
27
     1
       Although the Petition was docketed by the Clerk on December 12, 2016, the Court
28   assumes that Petitioner deposited his PWHC in the prison mailing system on November
     15, 2016, as indicated by Petitioner’s signature on his Petition. (Doc. 1 at 15).
 1   default. (Doc. 8). Respondents further state that one of Petitioner’s claims is precluded by
 2   his guilty plea and that another claim is not cognizable on habeas review. Petitioner did not
 3   file a reply.
 4             Pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil Procedure, this matter
 5   was referred to Magistrate Judge Markovich for a Report and Recommendation. The
 6   undersigned finds that Petitioner’s PWHC is untimely and that Petitioner is not entitled to
 7   equitable tolling. Accordingly, the Magistrate Judge recommends that the District Court
 8   deny the Petition under 28 U.S.C. § 2254 for a Writ of Habeas Corpus.
 9     I.      FACTUAL AND PROCEDURAL BACKGROUND
10          A. Plea and Sentencing
11             On July 11, 2012, Petitioner pled guilty to sexual exploitation of a minor and
12   attempted sexual exploitation of a minor in Cochise County Superior Court. (Ex. D). At
13   sentencing, the trial court found both offenses to be dangerous crimes against children
14   (“DCAC”) pursuant to the enhancement statute, Ariz. Rev. Stat. § 13-705. (Ex. F).
15   Petitioner was sentenced to 20 years imprisonment followed by lifetime probation. Id.
16          B. First Petition for Post-Conviction Relief
17             On September 23, 2012 Petitioner initiated proceedings in Cochise County Superior
18   Court for post-conviction relief (“PCR”). (Ex. G). On March 11, 2013, Petitioner’s
19   appointed counsel filed a notice informing the court of her review of the record and stating
20   that she found no colorable claims for relief, and requesting an extension of time for
21   Petitioner to file a pro se petition. (Ex. H). On April 22, 2013, Petitioner filed a pro se
22   petition alleging: (1) double jeopardy/multiple punishments for the same offense; (2) the
23   trial court abused its discretion by applying Ariz. Rev. Stat. § 13-705 and denying the
24   defense of res judicata; (3) the sexual exploitation of a minor statute is overbroad and
25   vague; and (4) IAC of trial counsel. (Ex. J).
26             On August 26, 2013 the trial court granted the state’s request for summary
27   disposition and dismissed the petition for failure to state a claim upon which relief can be
28   granted. (Ex. K). Petitioner did not file a petition for review with the Arizona COA.


                                                  -2-
 1       C. Second Petition for Post-Conviction Relief
 2          On September 24, 2013, Petitioner filed a writ of habeas corpus ad subjiciendum in
 3   Cochise County Superior Court.2 (Ex. O).3 On October 30, 2013 Petitioner filed a second
 4   petition for PCR. (Ex. M). Petitioner alleged that the trial court abused its discretion by
 5   applying Ariz. Rev. Stat. § 13-705 to designate his offenses as DCAC.
 6          On November 18, 2013 the trial court found that Petitioner failed to raise a colorable
 7   claim for relief and denied the petition. (Ex. N).
 8          On December 5, 2013 Petitioner filed a motion for reconsideration. (Ex. P). On
 9   December 10, 2013 the trial court denied Petitioner’s motion for reconsideration and his
10   petition for writ of habeas corpus ad subjiciendum. (Ex. Q).
11          On December 30, 2013 Petitioner filed a petition for review with the Arizona COA,
12   arguing that the trial court failed to respond to his claims. (Ex. R). The Court of Appeals
13   issued a memorandum decision on April 28, 2014, granting review and denying relief. (Ex.
14   L). The court found that Petitioner’s claims were precluded because he either raised them
15   or could have raised them in his first PCR petition. (Ex. L at ¶5) (citing Ariz. R. Crim. P.
16   32.2(a)(2), (3)). The court further noted that although Petitioner purported to raise a claim
17   of newly discovered evidence, he did not articulate any argument failing within Ariz. R.
18   Crim. P. 32.2(b). Id.
19       D. Third Petition for Post-Conviction Relief
20          On December 5, 2014 Petitioner filed a motion to dismiss the DCAC allegation in
21   Cochise County Superior Court. (Ex. S).4 On January 29, 2015, the court denied the
22   motion, noting the State’s position that the claim had already been litigated up to the COA.
23   (Ex. T).
24          Petitioner filed a petition for review with the Arizona COA on April 11, 2015. (Ex.
25
     2
       Respondents note that this document does not appear in the trial court’s docket, but
26   Petitioner attached it as Exhibit A to his PWHC. Respondents also note that the trial court
     referenced the document when denying Petitioner’s motion for reconsideration. (Ex. Q).
27   3
       The Court notes that Exhibit O appears to be the first page of Petitioner’s petition for writ
     of habeas corpus ad subjiciendum and is date stamped as filed on September 24, 2013.
28   4
       As Respondents note, this pleading was effectively a successive PCR petition and the
     COA denied it as such.

                                                  -3-
 1   U). The Court of Appeals issued a memorandum decision on June 25, 2015 granting review
 2   and denying relief. (Ex. V). The court noted that although Petitioner purported to make
 3   claims pursuant to Rule 32.1(e) and (g), he had presented no new evidence and had not
 4   established a significant change in the law entitling him to relief. (Ex. V at ¶4). The court
 5   further found that Petitioner’s claims were untimely and precluded because they either
 6   were or could have been raised in a previous PCR proceeding. Id. at ¶5.
 7                Petitioner filed a petition for review with the Arizona Supreme Court on July 11,
 8   2015,5 which denied review on December 7, 2015. (Ex. W). The COA issued its mandate
 9   on December 28, 2015. (Ex. X).
10             E. Habeas Petition
11                Petitioner deposited his PWHC in the prison mailing system on November 15, 2016.
12   Petitioner states seven grounds for relief and requests that the Court remove Ariz. Rev.
13   Stat. § 705 from the charges because there was no actual victim and therefore no DCAC.
14                For the reasons stated below, the undersigned finds that the PWHC is untimely and
15   thus not properly before this Court for review. Accordingly, the undersigned recommends
16   that the District Court deny and dismiss the Petition with prejudice.
17       II.      STATUTE OF LIMITATIONS
18             A. Timeliness
19                As a threshold matter, the Court must consider whether Petitioner’s PWHC is barred
20   by the statute of limitation. See White v. Klizkie, 281 F.3d 920, 921–22 (9th Cir. 2002). The
21   writ of habeas corpus affords relief to persons in custody pursuant to the judgment of a
22   state court in violation of the Constitution, laws, or treaties of the United States. 28 U.S.C.
23   §§ 2241(c)(3), 2254(a). Petitions for habeas corpus are governed by the Antiterrorism and
24   Effective Death Penalty Act of 1996 (“AEDPA”). 28 U.S.C. § 2244. The AEDPA
25   mandates that a one-year statute of limitations applies to applications for a writ of habeas
26   corpus by a person in state custody. 28 U.S.C. § 2244(d)(1). Section 2244(d)(1) provides
27   that the limitations period shall run from the latest of:
28
     5
         Exhibit H to the PWHC

                                                     -4-
 1                 (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
 2                 seeking such review;
 3                 (B) the date on which the impediment to filing an application
                   created by State action in violation of the Constitution or laws
 4                 of the United States is removed, if the applicant was prevented
                   from filing by such State action;
 5
                   (C) the date on which the constitutional right asserted was
 6                 initially recognized by the Supreme Court, if the right has been
                   newly recognized by the Supreme Court and made
 7                 retroactively applicable to cases on collateral review; or
 8                 (D) the date on which the factual predicate of the claim or
                   claims presented could have been discovered through the
 9                 exercise of due diligence.
10
     28 U.S.C. § 2244(d)(1); Shannon v. Newland, 410 F.3d 1083 (9th Cir. 2005).
11
            The other subsections being inapplicable here, Petitioner must have filed his habeas
12
     petition within one year from “the date on which the judgment became final by the
13
     conclusion of direct review or the expiration of the time for seeking such review.” 28
14
     U.S.C. § 2244(d)(1)(A); see also McQuiggin v. Perkins, 133 S. Ct. 1924, 1929 (2013).
15
            By pleading guilty, Petitioner waived his right to a direct appeal under Arizona law.
16
     However, he retained his right to seek review in an “of-right” PCR proceeding pursuant to
17
     Arizona Rules of Criminal Procedure 32, 32.1, and 32.4. Indeed, Petitioner filed a timely
18
     notice for PCR in state court.6 Because Petitioner plead guilty, his conviction became final
19
     upon “the conclusion of the Rule 32 of-right proceeding and review of that proceeding.”
20
     Summers, 481 F.3d at 711 (holding that an “‘of right proceeding,’ available under Arizona
21
     Rule of Criminal Procedure 32 to criminal defendants who plead guilty, is a form of ‘direct
22
     review’ within the meaning of 28 U.S.C. 2244(d)(1)(A).”).
23
            The trial court denied Petitioner’s of-right petition for PCR on August 26, 2013.
24
     Petitioner had 35 days to file a petition for review with the Arizona COA, but he failed to
25
26   6
      Petitioner was sentenced on August 7, 2012 and had 90 days from that date to file a notice
     of PCR. See Summers v. Schriro, 481 F.3d 710, 715 (9th Cir. 2007) (“To bring an of-right
27   proceeding under Rule 32, a plea-convicted defendant must provide to the Arizona
     Superior Court, within 90 days of conviction and sentencing in that court, notice of his or
28   her intent to file a Petition for Post-Conviction Review.”) (citing Ariz. R. Crim. P. 32.4(a)).
     The notice for PCR was timely filed on September 23, 2012.

                                                  -5-
 1   do so. See Ariz. R. Crim. P. 32.9(c) (requiring a petition for review that challenges the final
 2   decision in a PCR proceeding be filed with the Arizona COA within 30 days); State v.
 3   Savage, 573 P.2d 1388, 1389 (Ariz. 1978) (holding that Rule 1.3 from the Arizona Rules
 4   of Criminal Procedure allows 5 additional days for mailing). Therefore, Petitioner’s
 5   judgment became final on September 30, 2013 within the meaning of 28 U.S.C. §
 6   2244(d)(1)(A) when his time for seeking appellate review expired. See Gonzalez v. Thaler,
 7   132 S. Ct. 641 (2012) (holding that where a state prisoner does not seek review in a state’s
 8   highest court, the judgment becomes “final” for purposes of § 2244(d)(1)(A) on the date
 9   that the time for seeking such review expires). Thus, absent any tolling, the one-year
10   limitations period would have commenced on October 1, 2013 and expired on October 1,
11   2014, over two years before the instant § 2254 petition was filed. See Patterson v. Stewart,
12   251 F.3d 1243, 1245–47 (9th Cir. 2001) (the limitations period begins to run on the day
13   after the triggering event pursuant to Fed. R. Civ. P. 6(a)). Accordingly, the petition is
14   untimely unless the statute of limitations was tolled.
15         B. Statutory Tolling
16            The one-year limitation period under AEDPA is statutorily tolled during the time in
17   “which a properly filed application for State post-conviction or other collateral review with
18   respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); see also
19   Lott v. Mueller, 304 F.3d 918, 921 (9th Cir. 2002). An application for state post-conviction
20   relief is ‘“properly filed’ when its delivery and acceptance are in compliance with the
21   applicable laws and rules governing filings.” Artuz v. Bennett, 531 U.S. 4, 8 (2000). If a
22   state court rejects a petitioner’s PCR petition as untimely, it cannot be “properly filed” and
23   the petitioner is not entitled to statutory tolling. Allen v. Sibert, 552 U.S. 3, 6–7 (2007);
24   Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).
25            Here, statutory tolling began on September 24, 2013 (before Petitioner’s conviction
26   became final on September 30, 2013) when Petitioner filed his writ of habeas corpus ad
27   subjiciendum in Cochise County Superior Court.7 Tolling continued until April 28, 2014,
28
     7
         As Respondents note, under Rule 32.3, this pleading was effectively a petition for PCR.

                                                  -6-
 1   when the COA denied relief. The limitations period began to run on April 29, 2014 and
 2   continued to run interrupted until it expired 365 days later on April 29, 2015. Petitioner
 3   had one year from that date to file his federal habeas petition. Accordingly, Petitioner’s
 4   November 15, 2016 PWHC was untimely filed over a year after the limitations period
 5   expired.
 6          Unlike the second PCR proceedings, Petitioner’s third PCR proceedings were not
 7   “properly filed” and did not toll the statute of limitations. “[A]n application is ‘properly
 8   filed’ when its delivery and acceptance are in compliance with the applicable laws and
 9   rules governing filings,” including “the time limits upon its delivery . . .” Artuz, 531 U.S.
10   at 8. If a petitioner files an application after the generally applicable state time limit, the
11   application may nonetheless be considered “properly filed” if it fits within any exception
12   to that limit. Pace, 544 U.S. at 413. However, the existence of exceptions to the state’s
13   timely filing requirements does not prevent a late application from being deemed
14   improperly filed when the application does not fit within any exceptions to the time limit.
15   Id. at 408. “When a post-conviction petition is untimely under state law, that is the end of
16   the matter for purposes of § 2244(d)(2).” Id. at 414 (internal brackets and quotation marks
17   omitted).
18          In Arizona, notices for PCR (other than in “of-right” or capital proceedings) “must
19   be filed within ninety days after the entry of judgment and sentence or within thirty days
20   after the issuance of the order and mandate in the direct appeal, whichever is the later.”
21   Ariz. R. Crim. P. 32.4(a). In the event that a notice is not timely filed, Rule 32.2(b) of the
22   Arizona Rules of Criminal Procedure sets forth conditions for filing, which if met, exclude
23   the claims contained in the untimely notice from preclusion. See Pace, 544 U.S. at 413–14
24   (comparing conditions of filing with conditions of relief). This rule may permit an untimely
25   or successive petition if a petitioner can establish that (1) he “is being held in custody after
26   the sentence imposed has expired,” (2) “[n]ewly discovered material facts probably exist
27   and such facts probably would have changed the verdict or sentence,” (3) his “failure to
28   file a notice of post-conviction relief of-right or notice of appeal within the prescribed time


                                                  -7-
 1   was without fault on the defendant’s part,” (4) “[t]here has been a significant change in the
 2   law that if determined to apply to defendant’s case would probably overturn the defendant’s
 3   conviction or sentence,” or (5) “[t]he defendant demonstrates by clear and convincing
 4   evidence that the facts underlying the claim would be sufficient to establish that no
 5   reasonable fact-finder would have found defendant guilty of the underlying offense beyond
 6   a reasonable doubt.” Ariz. R. Crim. P. 32.1(d)–(h). “[T]he notice of post-conviction relief
 7   must set forth the substance of the specific exception and the reasons for not raising the
 8   claim in the previous petition or in a timely manner.” Ariz. R. Crim. P. 32.2(b).
 9          In the instant case, Petitioner’s motion to dismiss the DCAC allegation, which the
10   COA treated as a PCR petition, was untimely filed. Petitioner filed his motion on December
11   5, 2014—eight months after the COA denied relief on Petitioner’s second PCR petition,
12   and well beyond the 30 days allowed by Ariz. R. Crim. P. 32.4(a). While the motion was
13   filed before the AEDPA limitations period expired on April 29, 2015, it did not toll the
14   statute of limitations because the COA specifically found that Petitioner’s claims were
15   untimely and precluded because they either were or could have been raised in a previous
16   PCR proceeding.8 (Ex. V at ¶5); see Pace, 544 U.S. at 414 (an untimely petition is not
17   “properly filed” and does not toll the running of the statute). Furthermore, the record does
18   not reflect that Petitioner complied with Rule 32.2(b) when he submitted his motion.
19   Indeed, the COA noted that although Petitioner purported to make claims pursuant to Rule
20   32.1(e) and (g), he had presented no new evidence and had not established a significant
21   change in the law entitling him to relief. (Ex. V at ¶4). In so ruling, the court necessarily
22   found that the third PCR petition was untimely because Petitioner’s claim did not satisfy
23   any exception to the time limit for filing. See Ariz. R. Crim. P. 32.2(b) (“If the specific
24   exception and meritorious reasons do not appear substantiating the claim and indicating
25   why the claim was not stated in the previous petition or in a timely manner, the notice shall
26   be summarily dismissed.”). Accordingly, because the third petition was filed after the time
27
     88
      The trial court’s order denying the motion also effectively found that Petitioner’s claims
28   were precluded because the “claims have already been litigated up to the Court of
     Appeals.” (Ex. T).

                                                 -8-
 1   limit, and did not fit within any exceptions to that limit, it was not “properly filed” and
 2   does not toll the limitations period under § 2244(d)(2). See Pace, 544 U.S. at 414 (“When
 3   a post-conviction petition is untimely under state law, that is the end of the matter for
 4   purposes of § 2244(d)(2).”); Trigueros v. Adams, 658 F.3d 983, 988 (9th Cir. 2011) (“An
 5   untimely state petition is not ‘properly filed’ and does not trigger statutory tolling under
 6   AEDPA.”); Banjo v. Ayers, 614 F.3d 964, 968 (9th Cir. 2010) (“An untimely petition . . .
 7   is not ‘properly filed’ pursuant to 28 U.S.C. § 2254(d)(2), and so it does not toll the statute
 8   of limitations.”).
 9          Further, a successive PCR proceeding that is deemed untimely does not toll the time
10   between the first and subsequent proceedings. Hemmerle, 495 F.3d at 1075. “Only the time
11   period during which a round of habeas review is pending tolls the statute of limitation;
12   periods between different rounds of collateral attack are not tolled.” Banjo, 614 F.3d at
13   968. The Ninth Circuit applies a two-part test to determine whether the gap between the
14   denial of one petition and the filing of a second petition should be tolled. King v. Roe, 340
15   F.3d 821, 823 (9th Cir. 2003).
16                  First, we ask whether the petitioner’s subsequent petitions are
                    limited to an elaboration of the facts relating to the claims in
17                  the first petition. If the petitions are not related, then the
                    subsequent petition constitutes a new round of collateral attack,
18                  and the time between them is not tolled. If the successive
                    petition was attempting to correct deficiencies of a prior
19                  petition, however, then the prisoner is still making proper use
                    of state court procedures, and habeas review is still pending.
20                  Second, if the successive petition was not timely filed, the
                    period between the petitions is not tolled.
21
22   Banjo, 614 F.3d at 968–69 (internal quotations and citations omitted) (noting that because
23   the court concluded the petition was untimely under the second prong of King, the court
24   “need not determine whether the petition was a continuation of the first or the start of a
25   second round.”); see also Hemmerle, 495 F.3d at 1075 (explaining that when the court
26   construes the new petition as part of the first round of collateral review, tolling applies if
27   the petition was denied on the merits but not if the petition was deemed untimely). Here,
28   because the undersigned finds that Petitioner’s third PCR proceedings were untimely,


                                                  -9-
 1   Petitioner is not entitled to tolling for the periods between the petitions.
 2          In sum, the undersigned finds that ADEPA’s one-year statute of limitations period
 3   began to run on April 29, 2014. Petitioner’s successive and untimely third PCR petition
 4   did not toll, pause, or re-start the statute of limitations. Accordingly, absent equitable
 5   tolling, the statute of limitations ran uninterrupted until it expired on April 29, 2015,
 6   making Petitioner’s November 15, 2016 PWHC untimely.
 7      C. Equitable Tolling
 8          In certain limited circumstances, AEDPA’s one-year filing deadline may be
 9   equitably tolled. Holland v. Florida, 130 S. Ct. 2549, 2560 (2010). A petitioner is entitled
10   to equitable tolling if he can demonstrate “‘(1) that he has been pursuing his rights
11   diligently and (2) that some extraordinary circumstances stood in his way’” to prevent him
12   from timely filing a petition. Holland, 130 S. Ct. at 2562 (quoting Pace, 544 U.S. at 418).
13   An extraordinary circumstance is one that is “beyond a prisoner’s control [that] make[s] it
14   impossible to file a petition on time.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999)
15   (citations omitted). And, to justify equitable tolling, the extra ordinary circumstance must
16   be attributable to “external forces [] rather than a petitioner’s lack of diligence[.]” Id.
17   Further, a petitioner must establish a “causal connection” between the extraordinary
18   circumstance and his failure to file a timely petition. See Bryant v. Arizona Attorney
19   General, 499 F.3d 1056, 1060 (9th Cir. 2007). “‘[T]he threshold necessary to trigger
20   equitable tolling [under AEDPA] is very high, lest the exceptions swallow the rule.’”
21   Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (quoting Miranda v. Castro, 292 F.3d
22   1063, 1066 (9th Cir. 2002)).
23          Here, Petitioner has failed to meet his burden. Indeed, Petitioner does not address
24   timeliness of his federal petition. This Court’s review of the record does not reveal the
25   existence of any extraordinary circumstances such that equitable tolling would be
26   warranted. And, in any event, Petitioner’s pro se status, indigence, limited legal resources,
27   ignorance of the law, or lack of representation during the applicable filing period do not
28   constitute extraordinary circumstances justifying equitable tolling. See, e.g., Rasberry v.


                                                  - 10 -
 1   Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); see also Ford v. Pliler, 590 F.3d 782, 789
 2   (9th Cir. 2009) (“A petitioner’s misunderstanding of accurate information cannot merit
 3   relief, as equitable tolling requires a petitioner to show that some extraordinary
 4   circumstance[ ] beyond [his] control caused his late petition, and this standard has never
 5   been satisfied by a petitioner’s confusion or ignorance of the law alone.” (internal
 6   quotations and citation omitted)) (citing Waldron-Ramsey v. Pacholke, 556 F.3d 1008,
 7   1011 (9th Cir. 2009) (“To apply the doctrine in extraordinary circumstances necessarily
 8   suggests the doctrine’s rarity, and the requirement that extraordinary circumstances stood
 9   in his way suggests that an external force must cause the untimeliness, rather than . . .
10   merely oversight, miscalculation or negligence on the petitioner’s part . . . .”) (internal
11   quotation marks and brackets omitted)).
12          Accordingly, the undersigned finds that Petitioner is not entitled to equitable tolling
13   and the PWHC is untimely.
14   III.   RECOMMENDATION
15          Based on the foregoing,
16          IT IS HEREBY RECOMMENDED that the Petition for Writ of Habeas Corpus
17   pursuant to 28 U.S.C. § 2254 be DENIED.
18          IT IS FURTHER RECOMMENDED that a certificate of appealability and leave
19   to proceed in forma pauperis on appeal be DENIED because dismissal of the Petition is
20   justified by a plain procedural bar and reasonable jurists would not find the procedural
21   ruling debatable.
22          Pursuant to 28 U.S.C. § 636(b) and Rule 72(b)(2) of the Federal Rules of Civil
23   Procedure, any party may serve and file written objections within fourteen (14) days after
24   being served with a copy of this Report and Recommendation. A party may respond to
25   another party’s objections within fourteen (14) days after being served with a copy. Fed.
26   R. Civ. P. 72(b)(2). No replies shall be filed unless leave is granted from the District Court.
27   If objections are filed, the parties should use the following case number: CV-16-772-TUC-
28   JAS


                                                 - 11 -
 1         Failure to file timely objections to any factual or legal determination of the
 2   Magistrate Judge may result in waiver of the right of review. The Clerk of the Court shall
 3   send a copy of this Report and Recommendation to all parties.
 4         Dated this 10th day of May, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
